Citation Nr: 0840254	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
with ankle instability, now rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 RO rating decision.  The veteran 
testified before the Board at a hearing held at the RO in 
September 2006.  A transcript has been associated with the 
file.  The Board remanded this case in January 2007.  It 
returns now for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In reviewing the veteran's claims file, the Board observes 
that the Veterans Law Judge who presided over the veteran's 
September 2006 Travel Board hearing ceased his employment 
with the Board.  The veteran was apprised of this fact in a 
letter from the Board dated in October 2008.  He was also 
informed that the law provides that the Veterans Law Judge 
who conducts a hearing in a case shall participate in the 
final determination of a veteran's claim, and was asked 
whether he wished to exercise his right to testify at a new 
hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 
7107(c); 38 C.F.R. § 20.707 ("The Member or Members who 
conduct the [Board] hearing shall participate in making the 
final determination of the claim...")(2008).  In a response 
received by the Board in November 2008, the veteran indicated 
that he wished to testify at a new Travel Board hearing at 
the RO before a Veterans Law Judge.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO, and notify 
him of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable 
law.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



